DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, and 6 have been amended. Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olmsted (US 20180189763 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6- 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olmsted (US 20180189763 A1) in view of Landers (US 20190096198 A1)
Regarding claim 1, Olmsted teaches a system for object identification, comprising: 
(the self-checkout system 1814c may also include additional imaging systems 100b-c (two shown) which are used to detect objects placed on the shelf 2012 by the customer 2004 during a checkout process. The imaging systems 100a-c collectively detect the objects 2006 in the customer's hands and/or on the shelf 2012, and automatically process a transaction as discussed above. [0108]); 
a left optical sensor that is positioned proximal a left side of the measurement volume, wherein a field of view of the left optical sensor encompasses a right bottom edge of the measurement volume (Fig. 20B: The imaging systems 100a and 100b are disposed above the checkout counter 1302 and the imaging system 100c is disposed in front of the checkout counter. The imaging systems 100a-b may include respective fields of view 136a-b to detect objects on the top surface 1306, while the imaging system 100c may include a field of view 136c to detect objects carried by a shopping cart 1308, for example.); and 
a right optical sensor that is positioned proximal a right side of the measurement volume, wherein a field of view of the right optical sensor is encompasses a left bottom edge of the measurement volume (Fig. 20B: The imaging systems 100a and 100b are disposed above the checkout counter 1302 and the imaging system 100c is disposed in front of the checkout counter. The imaging systems 100a-b may include respective fields of view 136a-b to detect objects on the top surface 1306, while the imaging system 100c may include a field of view 136c to detect objects carried by a shopping cart 1308, for example.); and 
([0098] In operation, a customer may place numerous products on the top surface 1504 of the counter 1502 and the system 1500 will autonomously recognize and identify the objects 1510, and automatically provide the prices for each of the objects.).
	Olmsted does not explicitly teach the following limitations, however, in an analogous art, Landers teaches the head component that encloses a top of the measurement volume ([0022] FIG. 3 illustrates an exemplary POS terminal 300, according to one embodiment of the present disclosure. POS terminal 300 is generally similar in structure and function to POS terminal 205.), wherein the head component comprises: 
a front optical sensor that is positioned proximal a front edge of the head component, wherein a field of view of the front optical sensor encompasses a back edge of the measurement volume (POS terminal 300 includes a camera 320 oriented for identifying store items in a shopping basket 343. [0022]); 
a back optical sensor that is positioned proximal a back edge of the head component, wherein a field of view of the back optical sensor encompasses a front edge of the measurement volume (Fig. 3 The POS system may identify the items 362, 364 based on one or more images of the items captured by the cameras 317, 320. [0025]); 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Landers and apply them to Olmsted. One would be motivated as such as to increase the likelihood that items are successfully identified (Landers: [0004])

Regarding claim 2,  Olmsted in view of Landers system of Claim 1. Olmsted teaches wherein the front, back, left, and right optical sensors each comprise camera pairs (The depth map creation component 216 converts each of the stereo images simultaneously captured by stereo cameras of the targeting imager 134 I [0058]).

Regarding claim 3,  Olmsted in view of Landers system of Claim 1. Olmsted teaches further comprising a first and second top optical sensor mounted to a central region of the head component, wherein a first and second field of view of the first and second top optical sensors are directed downward, respectively (Fig. 1).

Regarding claim 4,  Olmsted in view of Landers system of Claim 3. Landers teaches wherein the first top optical sensor comprises a color camera (The POS system may determine that item 364 is a bag of chips based on a bar-code in the image, and item 362 is an apple, based on its color in the image and its weight, which is determined by the scale in support member 314. [0025]). The same motivation used to combine Olmsted in view of Landers is applicable.

Regarding claim 5,  Olmsted in view of Landers system of Claim 4. Olmsted teaches wherein the second top optical sensor comprises a 3D scanner ([0088] The imaging systems disclosed herein may be considered to include a conceptual stack of layers comprising a perception layer, which includes 2D and 3D imagers).

Regarding claim 6, Olmsted teaches a system for object identification, comprising: 
a measurement volume cooperatively defined by a support component, a bottom component, and a head component, wherein the support component supports the head component above the bottom component, wherein the measurement volume comprises a first side defined by the support component and three substantially open sides, wherein the bottom component is static relative to the head component (the self-checkout system 1814c may also include additional imaging systems 100b-c (two shown) which are used to detect objects placed on the shelf 2012 by the customer 2004 during a checkout process. The imaging systems 100a-c collectively detect the objects 2006 in the customer's hands and/or on the shelf 2012, and automatically process a transaction as discussed above. [0108]) and comprises a calibration pattern ([0072] The calibration component 212… the calibrate extrinsic subcomponent 242 locates calibration patterns in the target and scan frames); 
a left optical sensor that is positioned proximal a left side of the measurement volume, wherein a field of view of the left optical sensor encompasses a right edge of the measurement volume (Fig. 20B: The imaging systems 100a and 100b are disposed above the checkout counter 1302 and the imaging system 100c is disposed in front of the checkout counter. The imaging systems 100a-b may include respective fields of view 136a-b to detect objects on the top surface 1306, while the imaging system 100c may include a field of view 136c to detect objects carried by a shopping cart 1308, for example.); and 
a right optical sensor that is positioned proximal a right side of the measurement volume, wherein a field of view of the right optical sensor is encompasses a left edge of the measurement volume (Fig. 20B: The imaging systems 100a and 100b are disposed above the checkout counter 1302 and the imaging system 100c is disposed in front of the checkout counter. The imaging systems 100a-b may include respective fields of view 136a-b to detect objects on the top surface 1306, while the imaging system 100c may include a field of view 136c to detect objects carried by a shopping cart 1308, for example.); and 
a processing system configured to automatically recognize at least one food object using an image from at least one of the optical sensors ([0098] In operation, a customer may place numerous products on the top surface 1504 of the counter 1502 and the system 1500 will autonomously recognize and identify the objects 1510, and automatically provide the prices for each of the objects.).
	Olmsted does not explicitly teach the following limitations, however, in an analogous art, Landers teaches the head component that encloses a top of the measurement volume ([0022] FIG. 3 illustrates an exemplary POS terminal 300, according to one embodiment of the present disclosure. POS terminal 300 is generally similar in structure and function to POS terminal 205.), wherein the head component comprises: 
a front optical sensor that is positioned proximal a front edge of the head component, wherein a field of view of the front optical sensor encompasses a back edge of the measurement volume (POS terminal 300 includes a camera 320 oriented for identifying store items in a shopping basket 343. [0022]); 
a back optical sensor that is positioned proximal a back edge of the head component, wherein a field of view of the back optical sensor encompasses a front edge of the measurement volume (Fig. 3 The POS system may identify the items 362, 364 based on one or more images of the items captured by the cameras 317, 320. [0025]); 
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Landers and apply them to Olmsted. One would be motivated as such as to increase the likelihood that items are successfully identified (Landers: [0004])

Regarding claim 8,  Olmsted in view of Landers system of Claim 6. Olmstead wherein the calibration pattern is visible in the image (The calibrate extrinsic subcomponent 242 locates calibration patterns in the target and scan frames, and applies detection methods to determine the relative position of the two frames. The calibrate intrinsic subcomponent 244 locates a calibration pattern in each frame, and determines distortion effects of the lens due to manufacture and placement around the imager. [0072]).

Regarding claim 9,  Olmsted in view of Landers system of Claim 6. Olmstead teaches wherein the processing system is configured to periodically recalibrate the optical sensors based on an appearance of the calibration pattern in images captured by the optical sensors (The calibrate extrinsic subcomponent 242 locates calibration patterns in the target and scan frames, and applies detection methods to determine the relative position of the two frames. The calibrate intrinsic subcomponent 244 locates a calibration pattern in each frame, and determines distortion effects of the lens due to manufacture and placement around the imager. [0072]).

Regarding claim 10,  Olmsted in view of Landers system of Claim 1. Olmstead teaches wherein images from at least one optical sensor are used by the processing system to track a movement in the measurement volume ([0046] FIG. 1 shows an imaging system 100, according to at least one illustrated implementation. The imaging system 100 may be employed in tracking and/or monitoring objects 102 (only one shown in FIG. 1) in an environment 104, for instance objects in a retail environment (e.g., self-checkout system).).

Regarding claim 11,  Olmsted in view of Landers system of Claim 10. Olmstead teaches wherein the support component comprises an optical sensor, wherein the optical sensor of the support component is configured to capture the images for tracking the movement in the measurement volume ([0046] FIG. 1 shows an imaging system 100, according to at least one illustrated implementation. The imaging system 100 may be employed in tracking and/or monitoring objects 102 (only one shown in FIG. 1) in an environment 104, for instance objects in a retail environment (e.g., self-checkout system). track hand positions [0094]).

Regarding claim 12,  Olmsted in view of Landers system of Claim 1. Olmstead further teaches comprising a light component mounted to the head component, positioned between the front, back, left and right optical sensors, and wherein the light component is configured to illuminate the measurement volume with diffused light (Additionally or alternatively, the scanning imager 106 or the imaging system 100 may optionally include an illumination source 132 positioned and oriented to illuminate at least a portion of the environment 104 in the scanning imager field of view 108. [0051]).

Regarding claim 13,  Olmsted in view of Landers system of Claim 1. Olmstead teaches wherein a lateral extent of the head component is coextensive with a lateral extent of the bottom component (Fig. 20B).

Regarding claim 14,  Olmsted in view of Landers system of Claim 1. Landers teaches wherein the system further comprises a weight sensor (The support member 314 may also include a scale for determining the weight of the basket 343. The weight of the basket may be used in identifying items within the basket 343. [0024]). The same motivation used to combine Olmsted in view of Landers is applicable.

Regarding claim 15,  Olmsted in view of Landers system of Claim 14. Landers teaches wherein the weight sensor is mounted to the bottom component (The support member 314 may also include a scale for determining the weight of the basket 343. The weight of the basket may be used in identifying items within the basket 343. [0024]).. The same motivation used to combine Olmsted in view of Landers is applicable.

Olmsted in view of Landers system of Claim 1. Olmstead teaches wherein the processing system is communicatively connected to a POS terminal, wherein the processing system is automatically configured to generate a transaction based on the recognized food object (During this movement, the imaging systems 100a-d collectively detect the objects 1708 using the methods discussed herein so that the objects may be added to a purchase or transaction list or otherwise input into a POS system to complete a transaction. [0102]).

Regarding claim 17, Olmstead teaches a checkout kiosk, comprising: 
a support component (FIG. 20A includes a support frame 2000 which includes an upper portion 2002 that supports an imaging system 100. [0107]); 
a head component comprising a 3D scanner (FIG. 20A includes a support frame 2000 which includes an upper portion 2002 that supports an imaging system 100. [0107] the targeting imager comprising a three dimensional imager, [claim 1]); 
a bottom component configured to receive an object, wherein the support component statically retains the bottom component below the head component (Fig. 20B: The self-checkout system 1814c includes a shelf or platform 2012 on which the customer may place a few objects 2006 to be purchased, which may be advantageous for customers that wish to purchase more items than they can easily carry in their hands.); 
a left optical system, wherein a field of view of the left optical system encompasses a right edge of the bottom component (Fig. 20B: The imaging systems 100a and 100b are disposed above the checkout counter 1302 and the imaging system 100c is disposed in front of the checkout counter. The imaging systems 100a-b may include respective fields of view 136a-b to detect objects on the top surface 1306, while the imaging system 100c may include a field of view 136c to detect objects carried by a shopping cart 1308, for example.);  
(Fig. 20B: The imaging systems 100a and 100b are disposed above the checkout counter 1302 and the imaging system 100c is disposed in front of the checkout counter. The imaging systems 100a-b may include respective fields of view 136a-b to detect objects on the top surface 1306, while the imaging system 100c may include a field of view 136c to detect objects carried by a shopping cart 1308, for example.); and 
a processing system configured to automatically recognize at least one food object using an image from at least one of the optical systems ([0098] In operation, a customer may place numerous products on the top surface 1504 of the counter 1502 and the system 1500 will autonomously recognize and identify the objects 1510, and automatically provide the prices for each of the objects.).
Olmsted does not explicitly teach the following limitations, however, in an analogous art, Landers teaches a front optical sensor that is positioned proximal a front edge of the head component, wherein a field of view of the front optical sensor encompasses a back edge of the bottom component (POS terminal 300 includes a camera 320 oriented for identifying store items in a shopping basket 343. [0022]); 
a back optical sensor that is positioned proximal a back edge of the head component, wherein a field of view of the back optical sensor encompasses a front edge of the bottom component (Fig. 3 The POS system may identify the items 362, 364 based on one or more images of the items captured by the cameras 317, 320. [0025]); 
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Landers and apply them to Olmsted. One would be motivated as such as to increase the likelihood that items are successfully identified (Landers: [0004])

Olmsted in view of Landers system of Claim 17. Olmstead teaches wherein the bottom component comprises a calibration pattern, wherein the processing system is configured to periodically recalibrate the optical systems based on an appearance of the calibration pattern in images captured by the optical systems (The calibrate extrinsic subcomponent 242 locates calibration patterns in the target and scan frames, and applies detection methods to determine the relative position of the two frames. The calibrate intrinsic subcomponent 244 locates a calibration pattern in each frame, and determines distortion effects of the lens due to manufacture and placement around the imager. [0072]).

Regarding claim 19,  Olmsted in view of Landers system of Claim 17. Olmstead teaches wherein the front, back, left, and right optical systems comprise camera pairs (The objects 1404 may be identified using the targeting imager (e.g., the native 2D imagers of a stereo imager) or using a steerable scanning imager (e.g., scanning imager 106) of the imaging system to provide high resolution imagery. [0096]).

Regarding claim 20,  Olmsted in view of Landers system of Claim 17. Olmstead teaches wherein the processing system is communicatively connected to a POS terminal, wherein the processing system is automatically configured to generate a transaction based on the recognized food object (During this movement, the imaging systems 100a-d collectively detect the objects 1708 using the methods discussed herein so that the objects may be added to a purchase or transaction list or otherwise input into a POS system to complete a transaction. [0102]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olmsted in view of Landers further in view of Gao (US 20140034731 A1).
Olmsted in view of Landers teaches the system of Claim 6. Olmsted in view of Landers does not explicitly teach the following limitations, however, in an analogous art, Gao teaches wherein the calibration pattern is embedded into the bottom component ([0052] The calibration patterns 202 and 204 and template 210 are superimposed on surfaces so that regions of the targets have spaced-apart optical codes that are visible to various imaging systems' fields of view 90 (FIG. 1) [0052]. Fig. 3).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Gao and apply them to Olmsted in view of Landers. One would be motivated as such as to improve the accuracy of coordinate conversion results and therefore facilitate accurate association of optical codes to items transported through the read zone (Gao: [0050])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486